Merrick, C. J.
This suit is brought to recover city taxes. It was commenced by publication in the newspaper, in conformity to the thirty-fifth section of the Act of 1852, p. 52.
In the lower court, the defendant filed an exception which commences in these words, viz:
“ The defendant, B. Saloy, excepts to the proceedings in the above suit, and says that he has not been properly cited, inasmuch as the official tax list in which the names of delinquent tax payers are advertised., cites him to appear by the name of B; Salay, whereas he avers that his real name is Bertrand Saloy.”
The court overruled the exception, ordering the citatio-n to be amended nunc pro tunc, and that the name be considered B. Saloy in conformity with the petition filed.
The defendant appeals from the final judgment condemning him to pay $504 taxes.
The exception shows that the defendant was not misled by the error in the name as published. He only complains that he was cited by a name which was spelled wrong. In a matter of taxes where the party appears, as in this instance, and admits that he is cited, we think the court might well order the correction of the name when merely inaccurately spelled, instanter, and proceed with the cause. Lalande v. Terrel, 12 L. R., p. 9.
The case might be different where judgment was taken in a proceeding of this kind, against a party, in his absence, by a wrong name.
Judgment affirmed.